McCulloch, C. J., (dissenting). There is nothing in the record tending to show whether or not the juror Sullivan was exposed to any influences which could have operated to the defendant’s prejudice. All that the record discloses is that he was permitted by the court to go to the bedside of his wife, who was in childbirth. The result of the former decisions of this court is that where the jury is permitted to separate by an order of the court the burden is on the defendant to show that his rights were prejudiced thereby, or,, in other words, that some juror was actually exposed to improper influences; on the other hand, where the court, in the exercise of its discretion, decides to keep the jury together and not allow the jurors to separate, and there is a violation of this order by a separation, then the burden.is imposed on the State to make an affirmative showing that the separated jurors were not exposed to any improper influences. Maclin v. State, 44 Ark. 115; Hamilton v. State, 62 Ark. 543. The reason for this distinction is, that the statute vests in the trial court a discretion in such matters; and where the court, in its exercise, allows a separation of the jurors, it is the duty of the appellate court to indulge the presumption that it was a proper exercise of that discretion until the contrary is made to appear and proof is adduced showing that actual prejudice resulted. But where the court, in the exercise of its discretion, decides to keep the jurors together, the presumption is that there is some necessity for this, and that prejudice resulted from separation unless the contrary is affirmatively shown. In the present case the court ordered the jurors kept together, but in the special emergency which was presented the trial judge decided to let this particular juror go to the bedside of his wife. The court, by first making an order for the jury to be kept together, did not exhaust its powers, but the statutory discretion remained in the court during the progress of the trial. The direction given by the trial judge was an order of the court, even though it was given after the court has adjourned over until the next day. We ought, I think, to indulge the presumption, until the contrary appears, that there was no abuse of the court’s discretion. It is probable that the learned trial judge knew the juror, his habits and character, and, knowing the particular circumstances which called for his separation, decided that there was nothing improper in permitting it. It seems to me that it is carrying the rule too far to say that under those circumstances there has been an abuse of discretion or that the presumption should be indulged, until the contrary appears, that the juror was subjected to improper influences. In Palmore v. State, 29 Ark. 248, it was said that “this court has not favored the setting aside of a verdict for mere separation, unless something more than opportunity for undue influence is shown." I think the decision in this case shows a very different policy. The direction of the circuit judge to the sheriff to allow the juror to separate from his fellows was not in my opinion such a substantive step in the progress of the trial -that could not be made in the absence of the defendant. Mabry v. State, 50 Ark. 492; Atterberry v. State, 56 Ark. 515. With proper deference to the opinion of the other judges, it seems to me that the reversal of this case on account of the separation of the juror is entirely technical, the proceedings being otherwise free from error. Doubtless, all will agree that it is unfortunate for the law to be such that a reversal must result under this state of the record. This being true, it is to be hoped that the Legislature will afford relief by changing the law so that in such cases the burden will be on the accused to show that his rights have been prejudiced by an exposure of one of the jurors to improper influences.